PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Inglese et al.
Application No. 15/655,109
Filed: 20 Jul 2017
For: DENTAL IMAGING WITH PHOTON-COUNTING DETECTOR

:
:
:	DECISION ON PETITION
:
:
:

The purpose of this notice is to advise you that the decision automatically granted by Electronic Filing System (EFS) on May 18, 2021, is hereby VACATED for the reasons indicated below:

The record discloses the following:

■	A Notice of Allowance and Fee(s) Due was mailed February 19, 2019, to pay the issue fee no later than May 20, 2019.    

■	A Notice Requiring Inventor’s Oath or Declaration, was mailed February 19, 2019, for failure to properly submit an inventor(s) oath or declaration, no later than the date on which the issue fee is paid.

■	A Notice of Abandonment was mailed on June 5, 2019, for failure to timely file an inventor’s oath or declaration for each inventor and to timely pay the issue fee.

■	On May 18, 2021, a Petition for Revival Of An Application For Patent Abandoned Unintentionally Under 37 CFR 1.137(a) was filed by EFS and automatically granted by EFS on May 18, 2021.  The petition was accompanied by the issue fee payment of $1,000 and the petition fee of ($2,100).

However, the applicant failed to submit proper oaths or declarations for the inventors in this application.  The oaths or declarations filed on May 18, 2021, did not provided the required statements.  
37 CFR 1.63 Inventor's oath or declaration.
(a) The inventor, or each individual who is a joint inventor of a claimed invention, in an application for patent must execute an oath or declaration directed to the application, except as provided for in § 1.64 . An oath or declaration under this section must: 
(1) Identify the inventor or joint inventor executing the oath or  declaration by his or her legal name; 
(2) Identify the application to which it is directed; 
(3) Include a statement that the person executing the oath or declaration believes the named inventor or joint inventor to be the original inventor or an original joint inventor of a claimed invention in the application for which the oath or declaration is being submitted; and 
(4) State that the application was made or was authorized to be made by the person executing the oath or declaration. 
In view of the above, the petition automatically granted by EFS on May 18, 2021, is vacated and the application remains ABANDONED.

A response to this letter must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The petition should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web 
www.uspto.gov/ebc/efs_help.html
			(for help using EFS-Web call the 
			 Patent Electronic Business Center
                                     at (866) 217-9197)

Any questions concerning this matter may be directed to the undersigned at (571) 272-4618.  



/KIMBERLY A INABINET/Paralegal Specialist, OPET